EX-15 EXHIBIT 15 GILLESPIE & ASSOCIATES, PLLC CERTIFIED PUBLIC ACCOUNTANTS 10 SEATTLE, WA 98125 REGISTERED AUDITOR'S CONSENT: Unaudited Interim Information The Board of Directors and Shareholders: International Endeavors Corporation We are aware of the incorporation in the Registration Statement of International Endeavors Corporation on Amendment No. 3 to Form S-1 of our reports dated July 1, 2015 and September 10, 2015 with respect to our reviews of the unaudited interim financial statements on the balance sheets of International Endeavors Corporation as of March 31, 2015 and June 30, 2015 and the related statements of operations and cash flows for the three month period ended March 31, 2015 and for the three and six month periods ended June 30, 2015 and 2014 which appear in such Registration Statement. Dated this 14th day of September, 2015. /S/ GILLESPIE & ASSOCIATES, PLLC GILLESPIE & ASSOCIATES, PLLC Certified Public Accountants
